UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No._) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to §240.14a-12 HOMETRUST BANCSHARES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: October 10, 2014 Dear Fellow Stockholder: On behalf of the Board of Directors and management of HomeTrust Bancshares, Inc., we cordially invite you to attend our annual meeting of stockholders.The meeting will be held at 10:00 a.m., local time, on Monday, November 24, 2014, at the Renaissance Hotel, located at 31 Woodfin Street, Asheville, North Carolina. An important aspect of the annual meeting process is the stockholder vote on corporate business items. I urge you to exercise your rights as a stockholder to vote and participate in this process.Stockholders are being asked to consider and vote upon: (1)the election of three directors of the Company; and (2) the ratification of the appointment of Dixon Hughes Goodman LLP as the Company’s independent auditors for the fiscal year ending June 30, 2015. This year we are again using a Securities and Exchange Commission rule to furnish our proxy statement, Annual Report and proxy card over the internet to stockholders.This means that stockholders will not receive paper copies of these documents.Instead, stockholders will receive only a notice containing instructions on how to access the proxy materials over the internet.This rule allows us to lower the costs of delivering the annual meeting materials and reduce the environmental impact of the meeting.If you would like to receive a copy of the printed materials, the notice contains instructions on how you can request copies of these documents. Regardless of whether you plan to attend the annual meeting in person, please read the accompanying proxy statement and then vote by internet, telephone or mail as promptly as possible.Voting promptly will save us additional expense in soliciting proxies and will ensure that your shares are represented at the meeting. Your Board of Directors and management are committed to the success of HomeTrust Bancshares, Inc. and the enhancement of your investment.As Chairman and Chief Executive Officer, I want to express my appreciation for your confidence and support. Very truly yours, /s/ Dana L. Stonestreet Dana L. Stonestreet Chairman of the Board, President and Chief Executive Officer NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD NOVEMBER 24, 2014 NOTICE IS HEREBY GIVEN that the annual meeting of stockholders of HomeTrust Bancshares, Inc. will be held as follows: TIME AND DATE 10:00 a.m. local time Monday, November 24, 2014 PLACE Renaissance Hotel 31 Woodfin Street Asheville, North Carolina ITEMS OF BUSINESS The election of three directors. The ratification of the appointment of Dixon Hughes Goodman LLP as HomeTrust Bancshares, Inc.’s independent auditors for the fiscal year ending June 30, 2015. RECORD DATE Holders of record of HomeTrust Bancshares, Inc. common stock at the close of business on September 26, 2014 are entitled to vote at the annual meeting or any adjournment or postponement thereof. PROXY VOTING It is very important that your shares be represented and voted at the annual meeting.Regardless of whether you plan to attend the annual meeting in person, please read the accompanying proxy statement and then vote by internet, telephone or mail as promptly as possible. BY ORDER OF THE BOARD OF DIRECTORS /s/ Dana L. Stonestreet DANA L. STONESTREET Chairman of the Board, President and Chief Executive Officer Asheville, North Carolina October 10, 2014 HOMETRUST BANCSHARES, INC. 10 Woodfin Street Asheville, North Carolina 28801 (828) 259-3939 PROXY STATEMENT INTRODUCTION The HomeTrust Bancshares, Inc. Board of Directors is using this proxy statement to solicit proxies from the holders of the Company’s common stock for use at the Company’s upcoming annual meeting of stockholders.The annual meeting of stockholders will be held at 10:00 a.m., local time, on Monday, November 24, 2014 at the Renaissance Hotel, located at 31 Woodfin Street, Asheville, North Carolina.At the meeting, stockholders will be asked to vote on two proposals.The proposals are set forth in the accompanying Notice of Annual Meeting of Stockholders and are described in more detail below.Stockholders also will consider any other matters that may properly come before the meeting or any adjournment or postponement of the meeting, although the Board of Directors knows of no other business to be presented.HomeTrust Bancshares, Inc. is referred to in this proxy statement from time to time as the “Company,” “HomeTrust Bancshares,” “we,” “us” or “our.”Certain of the information in this proxy statement relates to HomeTrust Bank (sometimes referred to as the “Bank”), a wholly owned subsidiary of the Company. We have decided to again use the “Notice and Access” rule adopted by the Securities and Exchange Commission (the “SEC”) to provide access to our proxy materials over the internet instead of mailing a printed copy of the proxy materials to each stockholder. As a result, on or about October 10, 2014, we mailed to all stockholders only a “Notice of Internet Availability of Proxy Materials” that tells them how to access and review the information contained in the proxy materials and how to vote their proxies over the internet.You will not receive a printed copy of the proxy materials in the mail unless you request the materials by following the instructions included in the Notice of Internet Availability of Proxy Materials. By submitting your proxy, either by executing and returning the accompanying proxy card or by voting electronically via the internet or by telephone, you authorize the Company’s Board of Directors to represent you and vote your shares at the meeting in accordance with your instructions.The Board of Directors also may vote your shares to adjourn the meeting from time to time and will be authorized to vote your shares at any adjournments or postponements of the meeting. This proxy statement and the accompanying materials are first being made available to stockholders on or about October 10, 2014. Your proxy vote is important.Whether or not you plan to attend the meeting, please vote your proxy by internet, telephone or mail as promptly as possible. INFORMATION ABOUT THE ANNUAL MEETING What is the purpose of the annual meeting? At the annual meeting, stockholders will be asked to vote on the following proposals: Proposal 1. The election of three directors of the Company. Proposal 2. The ratification of the appointment of Dixon Hughes Goodman LLP as the Company’s independent auditors for the fiscal year ending June 30, 2015. Stockholders also will transact any other business that may properly come before the meeting or any adjournment or postponement of the meeting.Members of our management team will be present at the meeting to respond to appropriate questions from stockholders. How does the Board of Directors recommend that I vote? The Board of Directors recommends that you vote FOR the election of the director nominees named in this proxy statement and FOR the ratification of the appointment of Dixon Hughes Goodman LLP. Who is entitled to vote? The record date for the meeting is September 26, 2014.Only stockholders of record at the close of business on that date are entitled to notice of and to vote at the meeting.The only class of stock entitled to be voted at the meeting is the Company’s common stock.Each outstanding share of common stock is entitled to one vote for all matters before the meeting; provided, however, that pursuant to Section D of Article 5 of the Company’s charter, no person who beneficially owns more than 10% of the shares of the Company’s common stock outstanding as of the record date may vote shares in excess of that amount.At the close of business on the record date there were 20,512,248 shares of common stock outstanding. What if my shares are held in “street name” by a broker? If you are the beneficial owner of shares held in “street name” by a broker, your broker, as the record holder of the shares, is required to vote those shares in accordance with your instructions.If you do not give instructions to your broker, your broker nevertheless will be entitled to vote the shares with respect to “discretionary” items, but will not be permitted to vote your shares with respect to any “non-discretionary” items.In the case of non-discretionary items, the shares will be treated as “broker non-votes.”Whether an item is discretionary is determined by the exchange rules governing your broker.It is expected that the ratification of the appointment of Dixon Hughes Goodman LLP will be considered a discretionary item and that the election of directors will be considered a non-discretionary item. What if I hold shares through the HomeTrust Bank Employees’ 401(k) and Profit Sharing Account Plan? Shares of HomeTrust Bancshares common stock purchased through the HomeTrust Bank Employees’ 401(k) and Profit Sharing Account Plan (the “401(k) plan”) are held as part of the 401(k) plan’s Employer Stock Fund.The Employer Stock Fund is comprised of shares of HomeTrust Bancshares common stock.If you hold an interest in the Employer Stock Fund, the trustees of the 401(k) plan will provide instructions to you on how to exercise voting rights with respect to your proportionate interest in the Employer Stock Fund. The number of shares of common stock held in the Employer Stock Fund that the trustees votes for, withhold (in the case of the election of directors), against and abstain on each matter will be proportionate to the voting instructions given by the 401(k) plan participants. Where no voting instructions are given by the participant, the shares will be voted in the manner directed by the plan administrator, HomeTrust Bank. What if I hold shares through the HomeTrust Bancshares, Inc. Employee Stock Ownership Plan? We maintain an employee stock ownership plan for our employees, which beneficially owned 1,058,000 shares of the Company’s common stock as of the voting record date, or approximately 5.16% of total shares outstanding as of the voting record date.As of the voting record date, 105,600 of the shares held by the employee stock ownership plan had been allocated to participant accounts.Each participant may instruct the trustee of the plan how to vote the shares of common stock allocated to his or her account under the employee stock ownership plan.If a participant properly executes the voting instruction card distributed by the trustee, the trustee will vote the participant’s shares in accordance with the instructions.Where properly executed voting instruction cards are returned to the trustee with no specific instruction as to how to vote at the annual meeting, the trustee will vote the shares “FOR” the election of the director nominees named in this proxy statement and “FOR” the ratification of the appointment of Dixon Hughes Goodman LLP.In the event the participant fails to give timely voting instructions to the trustee with respect to the voting of the common stock that is allocated to his or her employee stock ownership 2 plan account, and in the case of shares held in the employee stock ownership plan but not allocated to any participant’s account, the trustee will vote such shares in the same proportion as directed by the participants who directed the trustee as to the manner of voting their allocated shares in the employee stock ownership plan with respect to each proposal. How many shares must be present to hold the meeting? A quorum must be present at the meeting for any business to be conducted.The presence at the meeting, in person or by proxy, of the holders of at least one-third of the shares of the Company’s common stock outstanding on the record date will constitute a quorum.Proxies received but marked as abstentions or broker non-votes will be included in the calculation of the number of shares considered to be present at the meeting. What if a quorum is not present at the meeting? If a quorum is not present at the scheduled time of the meeting, the stockholders who are represented may adjourn the meeting until a quorum is present.The time and place of the adjourned meeting will be announced at the time the adjournment is taken, and no other notice will be given.An adjournment will have no effect on the business that may be conducted at the meeting. How do I vote? 1.You may vote by mail.If you properly complete and sign the proxy card, it will be voted in accordance with your instructions. 2.You may vote by telephone.If you are a registered stockholder, that is, if you hold your stock in your own name, you may vote by telephone by following the instructions included on the proxy card.If you vote by telephone, you do not have to mail in your proxy card. 3.You may vote on the internet.If you are a registered stockholder, that is, if you hold your stock in your own name, you may vote on the internet by following the instructions included on the proxy card.If you vote on the internet, you do not have to mail in your proxy card. 4.You may vote in person at the meeting.If you plan to attend the annual meeting and wish to vote in person, we will give you a ballot at the annual meeting.However, if your shares are held in the name of your broker, bank or other nominee, you will need to obtain a proxy form from the institution that holds your shares indicating that you were the beneficial owner of the Company’s common stock on September 26, 2014, the record date for voting at the annual meeting. Can I vote by telephone or on the internet if I am not a registered stockholder? If your shares are held in “street name” by a broker or other nominee, you should check the voting form used by that firm to determine whether you will be able to vote by telephone or on the internet. Can I change my vote after I submit my proxy? If you are a registered stockholder, you may revoke your proxy and change your vote at any time before the polls close at the meeting by: · signing another proxy with a later date; · voting by telephone or on the internet your latest telephone or internet vote will be counted; · giving written notice of the revocation of your proxy to the Corporate Secretary of the Company prior to the annual meeting; or · voting in person at the annual meeting. 3 If you have instructed a broker, bank or other nominee to vote your shares, you must follow directions received from your nominee to change those instructions. What if I do not specify how my shares are to be voted? If you are a registered stockholder and you submit an executed proxy but do not indicate any voting instructions, your shares will be voted: · FOR the election of the three director nominees named in this proxy statement; and · FOR the ratification of the appointment of Dixon Hughes Goodman LLP as the Company’s independent auditors for the fiscal year ending June 30, 2015. Will any other business be conducted at the annual meeting? The Board of Directors knows of no other business that will be conducted at the meeting.If any other proposal properly comes before the stockholders for a vote at the meeting, however, the proxy holders will vote your shares in accordance with their best judgment. How many votes are required to approve the proposals? Director nominees who receive the highest number of votes for the positions to be filled will be elected.The ratification of the appointment of Dixon Hughes Goodman LLP as the Company’s independent auditors requires the affirmative vote of a majority of the votes cast on the matter. How will withheld votes and abstentions be treated? If you withhold authority to vote for one or more director nominees or if you abstain from voting on any of the other proposals, your shares will still be included for purposes of determining whether a quorum is present.If you abstain from voting on any of the proposals other than the election of directors, your shares will be included in the number of shares voting on that proposal and, consequently, your abstention will have the same practical effect as a vote against that proposal. How will broker non-votes be treated? Shares treated as broker non-votes on one or more proposals will be included for purposes of calculating the presence of a quorum.Otherwise, shares represented by broker non-votes will be treated as shares not entitled to vote on a proposal.Consequently, any broker non-votes will have the following effects: Proposal 1 Broker non-votes will have no effect on the election of directors. Proposal 2 Broker non-votes will not be counted in determining the number of shares necessary for the ratification of the appointment of the Company’s independent auditors and will, therefore, reduce the absolute number, but not the percentage, of the affirmative votes required for the approval of that proposal. Who can I call if I have questions? If you have any questions, you can call Teresa White, Senior Vice President, Chief Administration Officer and Corporate Secretary, at 828-350-4808. 4 STOCK OWNERSHIP As of September 26, 2014, there were 20,512,248 shares of the Company’s common stock outstanding.The following table sets forth, as of September 26, 2014, certain information as to those persons who were known by management to be beneficial owners of five percent or more of the outstanding shares of our common stock: Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class HomeTrust Bancshares, Inc. Employee Stock Ownership Plan 10 Woodfin Street Asheville, North Carolina 28801 Of the 1,058,000 shares held by the employee stock ownership plan as of September 26, 2014, 105,600 were allocated to participant accounts.Each participant may instruct the trustee of the plan how to vote the shares of common stock allocated to his or her account.In the event the participant fails to give timely voting instructions to the trustee with respect to the voting of the common stock that is allocated to his or her employee stock ownership plan account, and in the case of shares held in the employee stock ownership plan but not allocated to any participant’s account, the trustee will vote such shares in the same proportion as directed by the participants who directed the trustee as to the manner of voting their allocated shares in the employee stock ownership plan with respect to each proposal. The following table sets forth, as of September 26, 2014, certain information as to the shares of common stock beneficially owned by our directors and named executive officers and by all directors and executive officers as a group.The address of each person in the table is: c/o HomeTrust Bancshares, Inc., 10 Woodfin Street, Asheville, North Carolina 28801. Name Amount and Nature of Beneficial Ownership(1)(2) Percent of Class(9) H. Stanford Allen Sidney A. Biesecker F. Edward Broadwell, Jr. Robert. G. Dinsmore, Jr. William T. Flynt J. Steven Goforth Craig C. Koontz Larry S. McDevitt F.K. McFarland, III Peggy C. Melville Howard L. Sellinger Anderson L. Smith Robert E. Shepherd, Sr. Dana L. Stonestreet Tony J. VunCannon C. Hunter Westbrook M. Teresa White Directors and Executive Officersas a Group (18 persons) Amounts include shares held directly, as well as shares held jointly with family members, in retirement accounts, in a fiduciary capacity, by certain family members, by certain related entities or by trusts of which the directors and executive officers are trustees or substantial beneficiaries, with respect to which shares the respective director or executive officer may be deemed to have sole or shared voting and/or dispositive powers. The holders may disclaim beneficial ownership of the included shares which are owned by or with family members, trusts or other entities. Included in the shares beneficially owned by the directors and executive officers are options to purchase shares of the Company’s common stock which are currently exercisable or which will become exercisable within 60 days after September 26, 2014, as follows: Mr. Allen – 8,000 shares; Mr. Biesecker – 8,000 shares; Mr. Broadwell – 42,000 shares; Mr. Dinsmore – 4,000 shares; Mr. Flynt – 8,000 shares; Mr. 5 Goforth – 8,000 shares; Mr. Koontz – 8,000 shares; Mr. McDevitt – 8,000 shares; Mr. McFarland – 8,000 shares; Ms. Melville – 8,000 shares; Mr. Sellinger – 18,000 shares; Mr. Smith – 0 shares; Mr. Shepherd – 8,000 shares; Mr. Stonestreet – 42,000 shares; Mr. VunCannon – 18,000 shares; Mr. Westbrook – 18,000 shares; Ms. White – 18,000 shares; and all directors and executive officers as a group – 232,000 shares. Includes shares allocated to accounts under the employee stock ownership plan, as follows: Mr. Allen – 1,295 shares; Mr. Biesecker – 1,606 shares; Mr. Broadwell – 1,756 shares; Mr. Stonestreet – 1,756 shares; Mr. Westbrook – 1,756 shares; Mr. VunCannon – 1,695 shares; Mr. Sellinger – 1,749 shares; Ms. White – 1,445 shares; and all directors and executive officers as a group – 13,058 shares. Includes shares held in accounts under the 401(k) plan, as follows: Mr. Broadwell – 29,307 shares; Mr. Stonestreet – 61,821 shares; Mr. VunCannon – 21,003 shares; Mr. Sellinger – 14,654 shares; Ms. White – 977 shares; and all directors and executive officers as a group – 127,762 shares. Includes 30,600 shares held by Mr. Broadwell’s spouse and 400 shares held by Mr. Broadwell’s spouse as custodian for their grandchildren. Includes 3,800 shares held by Mr. McFarland’s spouse. Includes 30,000 shares held by Mr. Stonestreet’s spouse. Includes 25 shares held by Mr. VunCannon’s spouse. Shares subject to options which are currently exercisable or which will become exercisable within 60 days after September 26, 2014 are deemed outstanding for purposes of calculating the percentage ownership of the person holding those options, but are not treated as outstanding for purposes of calculating the percentage ownership of any other person. 6 PROPOSAL I ELECTION OF DIRECTORS The Company’s Board of Directors currently consists of 13 members but will be reduced to 12 members upon the retirement of F. Edward Broadwell, Jr. as a director effective as of the time of the annual meeting.Approximately one-third of the Company’s directors are elected annually.Directors of the Company are elected to serve for a three-year term or until their respective successors are elected and qualified. The following table sets forth certain information regarding the composition of the Company’s Board of Directors, including each director’s term of office.The Board of Directors, acting on the recommendation of the Governance and Nominating Committee, has recommended and approved the nominations of William T. Flynt, Craig L. Koontz and F.K. McFarland, III to serve as directors, each for a term of three years to expire at the annual meeting of stockholders to be held in fiscal 2018, following the Company’s fiscal year ending June 30, 2017.It is intended that the proxies solicited on behalf of the Board of Directors (other than proxies in which the authority to vote for a nominee is withheld) will be voted at the annual meeting FOR the election of these director nominees.If any nominee is unable to serve, the shares represented by all valid proxies will be voted for the election of such substitute nominee as the Board of Directors may recommend, acting on the recommendations of the Governance and Nominating Committee.At this time, the Board of Directors knows of no reason why any nominee might be unable to serve if elected.Except as disclosed in this proxy statement, there are no arrangements or understandings between any nominee and any other person pursuant to which the nominee was selected. Name Age(1) Position(s) Held in the Company and the Bank Director Since(2) Term of Office Expires in Fiscal NOMINEES William T. Flynt 73 Director Craig C. Koontz 64 Director F. K. McFarland, III 57 Director DIRECTORS REMAINING IN OFFICE Sidney A. Biesecker 63 Director, Senior Vice President and President for Industrial Federal Bank Division Robert G. Dinsmore, Jr. 69 Director Larry S. McDevitt 72 Director Peggy C. Melville 70 Director H. Stanford Allen 61 Director, Senior Vice President and President for Cherryville Federal Bank Division J. Steven Goforth 69 Director Robert E. Shepherd, Sr. 73 Director Anderson L. Smith 66 Director, Eastern Tennessee Market President Dana L. Stonestreet 60 Chairman, President and Chief Executive Officer As of June 30, 2014. Includes service as a director of the Bank. Business Experience and Qualifications of Our Directors The Board believes that the years of service that our directors have with us is one of their most important qualifications for service on our Board.This service has given them extensive knowledge of the banking business and of the Company.Furthermore, their service on our Board committees, especially in areas of audit, risk management and compensation, is critical to their ability to oversee the management of the Companyby our executive officers.Service on the Board by our Chief Executive Officer is critical to aiding the outside directors’ understanding of the issues that are common in the banking business.Each outside director brings special skills, 7 experience and expertise to the Board as a result of their other business activities and associations.The business experience of each of our directors for at least the past five years and the experience, qualifications, attributes, skills and areas of expertise of each director that further supports his or her service as a director are set forth below.Unless otherwise indicated, each director has held his or her current position for the past five years. William T. Flynt.Mr. Flynt retired as Senior Vice President of HomeTrust Bank and President of its Home Savings Bank division in 2007, having held those positions since HomeTrust Bank’s acquisition of Home Savings Bank in March 2005 (after which Mr. Flynt became a director of HomeTrust Bank).Prior to the acquisition, Mr. Flynt served as President of Home Savings Bank since 1976 and for the nine years prior to that served in administrative roles, including Vice President, prior to his appointment as President of Home Savings Bank.Mr. Flynt continues to serve as Chairman of the Home Savings Bank partner bank board.Mr. Flynt serves on the boards of numerous community organizations and is a former Rockingham County commissioner. Mr. Flynt’s 40 years of service with Home Savings Bank and then HomeTrust Bank have given him a strong understanding of banking operations and a deep understanding of industry issues, particularly in the mortgage lending area. Craig C. Koontz.In 2011, Mr. Koontz became the Information Technology Director of Eastern Region for Atrium Windows and Doors, Inc., a manufacturer of residential vinyl and aluminum windows and patio doors.Prior to being promoted to this position, Mr. Koontz served as IT Director for Atrium’s North Carolina operations since 2002.From 1999 to 2002, Mr. Koontz served as Corporate IT Project Manager for Lifestyle Furnishings International, and from 1978 to 1999 served as Vice President of Information Technology and Customer Service for Lexington Furniture Industries.Mr. Koontz has served as a director of Industrial Federal Bank since 1990.Mr. Koontz became a director of HomeTrust Bank in 2010. Mr. Koontz has worked in the information technology field for over 40 years, 35 of which he has been involved with supporting systems that provide information used in financial reporting systems.This has given Mr. Koontz a sound understanding of internal and external auditing matters, especially with regard to information technology.Coupled with his knowledge of and experience with information technology matters in general, this has made Mr. Koontz a valued member of the Board. F.K. McFarland, III. Since 1982, Mr. McFarland has been President and owner of McFarland Funeral Chapel, Inc.Mr. McFarland has served on a number of other community boards, including the board of trustees of St. Luke’s Hospital, the zoning board for Tryon, North Carolina, the Hospice of the Carolina Foothills, the Polk County, North Carolina Chamber of Commerce, the American Cancer Society – Polk County Unit (as Chairman) and the Forbes Foundation and the McAlister Foundation, which are both philanthropic organizations.Mr. McFarland joined the Board of Directors of HomeTrust Bank in 2003. Mr. McFarland adds value to the Board through his experience as a small business owner and operator for over 30 years and his strong ties to the local community from his other board service. Sidney A. Biesecker.Mr. Biesecker is a Senior Vice President of HomeTrust Bank and serves as President for HomeTrust Bank’s Industrial Federal Bank division, positions he has held since HomeTrust Bank’s acquisition of Industrial Federal Bank in February 2010.Prior to the acquisition, Mr. Biesecker held various officer positions for Industrial Federal Bank since 1974, including President and Chief Executive Officer since 1990.Mr. Biesecker has served as a director of Industrial Federal Bank since 1992.Mr. Biesecker was appointed to the Board of Directors of HomeTrust Bank in 2010 and currently serves as Chairman of the Investment Committee of the Board of Directors.Mr. Biesecker has served on the boards and committees of numerous community organizations. From over 40 years working for Industrial Federal Bank, Mr. Biesecker brings to the Board extensive knowledge of nearly all areas of banking operations and experience in all aspects of risk management. Robert G. Dinsmore, Jr.Mr. Dinsmore was appointed as a director of HomeTrust Bancshares in August 2012 and became a director of HomeTrust Bank in November 2012.Mr. Dinsmore is a certified public accountant and worked in various roles for KPMG for nearly 30 years, retiring as a partner in 1999.Subsequent to that, Mr. Dinsmore worked as a consultant on general corporate matters and on U.S. and international tax and merger and 8 acquisition matters for Zellweger Luwa, AG, a multi-national equipment manufacturer and air engineering services company based in Zurich, Switzerland (from 1999 to 2008), and for Bahnson Holdings, Inc., a specialty engineering, manufacturing and mechanical contracting company based in Winston-Salem, North Carolina (from 2008 to 2011).From 2001 until it was acquired by another company in 2009, Mr. Dinsmore served as a director and audit committee chair of American Community Bancshares, Inc., the publicly held parent of Monroe, North Carolina-based American Community Bank. Mr. Dinsmore’s background as a certified public accountant and his other business experience, including having previously served as a director and audit committee chair in the banking industry, are of great benefit to our Board of Directors.Mr. Dinsmore currently serves as Chairman of the Audit, Compliance and Enterprise Risk Management Committee of the Board of Directors (the “ACER Committee”). Larry S. McDevitt.Mr. McDevitt is an attorney who has been in private practice in Asheville, North Carolina since 1968. He is a principal, and past President, of the Van Winkle Law Firm and is also the Managing Principal of its recently opened office in Charlotte, North Carolina; his Firm is not an affiliate of HomeTrust Bank. Mr. McDevitt has been involved in local government for over 35 years, having previously served as Mayor of Asheville, as an Asheville City Councilman, and as County Attorney for Buncombe County. Mr. McDevitt became a director of HomeTrust Bank in 1987 and currently serves as Lead Director and Chair of its Governance Committee. Mr. McDevitt brings to the Board both a strong legal background and deep ties to the community from his prior service in local government. While his principal focus as an attorney is civil litigation, he has also had significant experience in representing businesses in corporate matters, antitrust issues, and mergers and acquisitions. In addition, he has headed or managed organizations, agencies, or governments with budgets involving millions of dollars. These experiences enable him to understand and deal effectively with the issues faced by the Bank. During his career, Mr. McDevitt has been recognized by his peers through designations or elections to the American College of Trial Lawyers, The International Society of Barristers, American Corporate Counsel, Best Lawyers in America, Super Lawyers, and Legal Elite. He was also elected President of the North Carolina Bar Association, President of the University of North Carolina Law School Alumni Association, Chair of the North Carolina State Bar IOLTA Board, and for eleven years North Carolina’s sole State Delegate to the American Bar Association. Peggy C. Melville.Ms. Melville retired as Senior Vice President and Chief Administration Officer of HomeTrust Bank in 2008, having joined the Bank in 1970.Ms. Melville became a director of HomeTrust Bank in 2006 and served as Corporate Secretary of HomeTrust Bank until December 2011.Ms. Melville has served as a leader and board member for numerous community organizations, including as Chair of the board of trustees of Haywood Community College, as a board member of Advantage West, a regional economic development partnership for Western North Carolina, as a board member of the Pigeon River Fund and as a former board member of Western North Carolina Tomorrow.Ms. Melville has further contributed to the community by participating as President of the Haywood County Chamber of Commerce, as President of the Haywood County Schools Foundation, and as a board member of Folkmoot, North Carolina’s International Folk Festival. From her 38 years of working for HomeTrust Bank, Ms. Melville has invaluable institutional knowledge of HomeTrust Bank’s operations and its history, which serve her well as a Board member. H. Stanford Allen. Mr. Allen is a Senior Vice President of HomeTrust Bank and serves as President for HomeTrust Bank’s Cherryville Federal Bank division, positions he has held since the acquisition of Cherryville Federal Bank in September 2010.Prior to the acquisition, Mr. Allen held various officer positions for Cherryville Federal Bank since 1978, including Senior Vice President, Secretary and Treasurer from 1990 to 1995, Executive Vice President and Senior Loan Officer in 1996 and President and Chief Executive Officer from 1996 to 2010.Mr. Allen also has served as a director of Cherryville Federal Bank since 1989.Mr. Allen was appointed to the Board of Directors of HomeTrust Bank in 2010. From his more than 35 years of service at Cherryville Federal Bank, Mr. Allen brings a wealth of knowledge and experience to the Board in nearly all areas of banking operations as well as risk management. 9 J. Steven Goforth.Since 1965, Mr. Goforth has served as President of Southco Industries, Inc., Shelby, North Carolina, which manufactures forestry truck bodies, serves as a dealer for truck equipment manufacturers and provides material handling products for the custom steel fabrication industry.Mr. Goforth has served as a director of Shelby Savings Bank since 1988.Mr. Goforth became a director of HomeTrust Bank in 2002. As the owner and operator of several businesses outside of the banking industry, Mr. Goforth brings a different perspective to the Board. Robert E. Shepherd, Sr.Mr. Shepherd retired in 2002 after serving for 29 years as Chief Executive Officer of Land-of-Sky Regional Council, a Western North Carolina planning and development organization comprised of four counties and 15 municipalities.From 1969 to 1973, Mr. Shepherd served as Director of Development Planning and Research for the seven-county Economic Development Council of Northeastern Pennsylvania.From 1966 to 1969, Mr. Shepherd worked as an agricultural economist for the U.S. Department of Agriculture and worked as an economist for the Department of Agriculture from 1963 to 1964.From 1964 to 1966, Mr. Shepherd served as an intelligence officer for the U.S. Army at the Defense Intelligence Agency.Mr. Shepherd has served as Chairman of national, state and regional church and civic groups, including the Blue Ridge Parkway Foundation, Western North Carolina Tomorrow, and the Givens Estates United Methodist Retirement Community and is Treasurer of the Pigeon River Fund Board.Mr. Shepherd became a director of HomeTrust Bank in 1988. From his career in government service, Mr. Shepherd brings to the Board extensive knowledge and experience in human resources, budgeting and other financial matters.Mr. Shepherd currently serves as Chairman of the Compensation Committee of the Board of Directors. Anderson L. Smith.Mr. Smith served as President and Chief Executive Officer of Jefferson Bancshares, Inc. (“Jefferson Bancshares”) and its subsidiary bank, Jefferson Federal Bank (Morristown, Tennessee) (“Jefferson Federal”), from March 2003 and January 2002, respectively, until the completion of the mergers (collectively, the “Jefferson Merger”) of Jefferson Bancshares and Jefferson Bank into HomeTrust Bancshares and HomeTrust Bank, respectively, effective May 31, 2014.Prior to joining Jefferson Federal, Mr. Smith was President, Consumer Financial Services - East Tennessee Metro, First Tennessee Bank, National Association. Mr. Anderson’s appointment to the Board was made pursuant to the merger agreement between HomeTrust Bancshares and Jefferson Bancshares.Upon completion of the Jefferson Merger, Mr. Anderson became Eastern Tennessee Regional President of HomeTrust Bank. Mr. Smith’s extensive executive-level experience in the Eastern Tennessee banking industry and involvement in business and civic organizations in that area affords the Board valuable insight regarding the business and operations of HomeTrust Bank in that region. Dana L. Stonestreet.As part of the CEO succession plan for HomeTrust Bancshares and HomeTrust Bank, Mr. Stonestreet, who had been serving as President and Chief Operating Officer and as a director of HomeTrust Bank since 2008 and as President and Chief Operating Officer of HomeTrust Bancshares since HomeTrust Bank’s mutual-to-stock conversion, became President and Co-Chief Executive Officer of HomeTrust Bancshares and HomeTrust Bank effective July 1, 2013 and Chairman, President and Chief Executive Officer of HomeTrust Bancshares and HomeTrust Bank effective November 25, 2013.Mr. Stonestreet joined HomeTrust Bank in 1989 as its Chief Financial Officer and was promoted to Chief Operating Officer in 2003.Mr. Stonestreet began his career with Hurdman & Cranston (an accounting firm that was later merged into KPMG) as a certified public accountant.Mr. Stonestreet also serves as a director and is a past chairman for the Asheville Area Chamber of Commerce, a director of United Way and a director of the HUB Community Economic Development Alliance Board.In addition, Mr. Stonestreet has served as a director for RiverLink, the YMCA, the North Carolina Bankers Association and other community organizations. Mr. Stonestreet’s 25 years of service with HomeTrust Bank gives him in-depth knowledge of nearly all aspects of its operations.Mr. Stonestreet’s accounting background and prior service as HomeTrust Bank’s Chief Financial Officer also provide him with a strong understanding of the various financial matters brought before the Board. 10 Executive Officers Who Are Not Also Directors Set forth below is a description of the business experience for at least the past five years of each executive officer who is not also a director of the Company.Each executive officer’s age is as of June 30, 2014. Howard L. Sellinger.Mr. Sellinger, age 61, has served as Senior Vice President and Chief Information Officer of HomeTrust Bank since July 2006.Mr. Sellinger joined HomeTrust Bank in 1975 as a management trainee.Mr. Sellinger was the office manager of the Skyland office from 1976 to 1978. He also served as head of mortgage loan operations with loan approval authority, head of loan servicing with workout approval authority and was responsible for regulatory compliance in lending and deposit operations for many years. In 1988, he was named Operations Manager and was promoted to Vice President and Chief Information Officer in 1997.In addition, Mr. Sellinger has served as Senior Vice President and Chief Information Officer of HomeTrust Bancshares since HomeTrust Bank’s mutual-to-stock conversion. Tony J. VunCannon.Mr. VunCannon, age 49, is a certified public accountant and has served as Senior Vice President, Chief Financial Officer and Treasurer of HomeTrust Bank since July 2006. From March 1997 to June 2006, Mr. VunCannon served as Vice President and Treasurer of HomeTrust Bank and from April 1992 to February 1997, Mr. VunCannon served as Controller of HomeTrust Bank.In addition, Mr. VunCannon has served as Senior Vice President, Chief Financial Officer and Treasurer of HomeTrust Bancshares since HomeTrust Bank’s mutual-to-stock conversion.Previously, Mr. VunCannon was employed by KPMG in Charlotte, North Carolina. C. Hunter Westbrook.Mr. Westbrook, 51, joined HomeTrust Bank in June 2012 as Senior Vice President and Chief Banking Officer.Mr. Westbrook also holds these positions with HomeTrust Bancshares.He began his career in banking with TCF Bank in Minneapolis and later joined TCF National Bank Illinois as Senior Vice President of Finance.In 2004 he was promoted to Executive Vice President of Retail Banking for Illinois, Wisconsin and Indiana markets that included 250 branches and $4 billion in deposits.He also served as President and Chief Executive Officer of First Community Bancshares in Texas, from 2006 to 2008, where he was responsible for repositioning the bank’s retail operating model and implemented the bank’s retail and corporate lending product offerings.In his most recent role, Mr. Westbrook served as Executive Vice President and Chief Operations Officer from 2008 to 2010 and as President and Chief Executive Officer from 2010 to 2012 of Second Federal Savings and Loan Association of Chicago, where he significantly grew core operating revenue, net checking account balances, and repositioned the bank’s entire product line. Keith J. Houghton.Mr. Houghton, age 52, joined HomeTrust Bank in March 2014 as Senior Vice President and Chief Credit Officer. Mr. Houghton has more than 25 years of experience in the banking industry.For nearly 17 years, he held a variety of senior positions in the credit and lending areas with StellarOne Corporation, a Charlottesville, VA-based bank holding company with approximately $3 billion in assets, and its predecessors, until the sale of StellarOne to another bank in January 2014.The most recent of those positions was Chief Credit Risk Officer, which Mr. Houghton held since 2007. Teresa White.Ms. White, age 57, joined HomeTrust Bank in May 2011 as Senior Vice President and Chief Administration Officer.Ms. White was also appointed as Corporate Secretary of HomeTrust Bank in December 2011.In addition, Ms. White has served as Senior Vice President, Chief Administration Officer and Corporate Secretary of HomeTrust Bancshares since HomeTrust Bank’s mutual-to-stock conversion.Prior to joining HomeTrust Bank, since 2006, Ms. White served as Senior Vice President, Chief of Human Resources and Training Officer for Capital Bank, Raleigh, North Carolina, a publicly held community bank with approximately $1.7 billion in assets.From 2005 to 2006, Ms. White served as Director, Corporate Human Resources, for Nash Finch Company, Edina, Minnesota, a leading food retail and distribution company.From 2002 to 2005, Ms. White served as Director of Human Resources for ConAgra Foods Snack Foods Group, Edina, Minnesota, a division of ConAgra Foods. Director Independence The Company’s Board of Directors has determined that the following directors, constituting a majority of the Board, are “independent directors,” as that term is defined in Rule 5605(a)(2) of the Marketplace Rules of the 11 NASDAQ Stock Market (“NASDAQ”): Dinsmore, Flynt, Goforth, Koontz, McFarland, Melville, McDevitt and Shepherd. Board Leadership Structure and Role in Risk Oversight Leadership Structure.We currently combine the positions of Chief Executive Officer and Chairman into one position. We believe that this structure is appropriate because of the primarily singular operating environment of the Company andHomeTrust Bank, with our predominant focus on being a provider of retail financial services. Having the Chief Executive Officer and Chairman involved in the daily operations of this focused line of operations improves the communication between management and the Board and ensures that the Board’s interest is represented in our daily operations, particularly with regard to risk management. Because the Chairman and Chief Executive Officer positions are currently combined, the Board of Directors decided to designate a non-management director (currently Director McDevitt) to serve as lead director. The lead director is responsible for presiding over executive sessions of the non-management directors held outside the presence of the Chairman, and for serving as a liaison between the non-management directors and the Chairman. Role in Risk Oversight.Risk is inherent with the operation of every financial institution, and how well an institution manages risk can ultimately determine its success. We face a number of risks, including but not limited to credit risk, interest rate risk, liquidity risk, operational risk, strategic risk and reputation risk. Management is responsible for the day-to-day management of the risks we face, while the Board has ultimate responsibility for the oversight of risk management. The Board believes that risk management, including setting appropriate risk limits and monitoring mechanisms, is an integral component and cannot be separated from strategic planning, annual operating planning, and daily management of our business. Consistent with this approach as well as based on the belief that certain risks require an oversight focus that a Board committee can better provide, the Board has delegated the oversight of certain risk areas to certain committees of the Board. The responsibilities of the ACER Committee include enterprise risk management, which encompasses the primary risks faced by HomeTrust Bank in its operations.The responsibilities of the Compensation Committee include the consideration of risks in connection with incentive and other compensation programs. See “—Board Meetings and Committees.” These committees regularly provide reports of their activities and recommendations to the full Board. In addition, members of senior management regularly attend meetings of the Board to report to the Board on the primary areas of risk that we face. Board Meetings and Committees The current members of the Boards of Directors of the Bank and the Company are identical.Meetings of the Company’s and the Bank’s Boards of Directors are generally held on a monthly basis.During the fiscal year ended June 30, 2014, the Board of Directors of the Company held 14 meetings and the Board of Directors of the Bank held 14 meetings.During fiscal year 2014, no incumbent director attended fewer than 75% of the aggregate of the total number of meetings of each Board and the total number of meetings held by the committees of each Board on which committees he or she served during the period in which he or she served. The Company’s Board of Directors has the following standing committees, which are summarized below: ACER; Compensation; Executive; Governance and Nominating; and Investment. Audit, Compliance and Enterprise Risk Management (ACER) Committee. The ACER Committee is currently comprised of Directors Dinsmore (Chairman), Flynt, Goforth, Koontz, McFarland, Melville and Shepherd, each of whom is “independent,” as independence for audit committee members is defined in the NASDAQ Marketplace Rules.The Company’s Board of Directors has determined that Mr. Dinsmore is an “audit committee financial expert,” as defined in Item 407(d)(5) ofSEC Regulation S-K. The ACER Committee operates under a written charter adopted by the Company’s Board of Directors, a copy of which is available on the Company’s website, located at www.hometrustbanking.com, by clicking “Investor Relations” and then “Governance Documents.”The ACER Committee is appointed by the Company’s Board of Directors to provide assistance to the Board in fulfilling its oversight responsibility relating to: the integrity of the Company’s consolidated financial statements and the accounting and financial reporting processes; the systems of internal accounting and financial controls; compliance with legal and regulatory requirements and the Company’s policies; the annual independent audit of the Company’s consolidated financial statements and internal control over 12 financial reporting; the independent auditors’ qualifications and independence; the performance of the Company’s internal audit department and independent auditors; the implementation and enforcement of the Company’s risk management policies and procedures; and any other areas of potential financial risk to the Company specified by its Board of Directors.The ACER Committee also is responsible for hiring, retaining and terminating the Company’s independent auditors.The ACER Committee met eight times in fiscal 2014. Compensation Committee.The Compensation Committee is currently comprised of Directors Shepherd (Chairman), Dinsmore, Goforth and Koontz, each of whom is an “independent director,” as that term is defined in the NASDAQ Marketplace Rules.The Compensation Committee is responsible for reviewing and evaluating executive compensation and administering the Company’s compensation and benefit programs.The Compensation Committee also is responsible for: · reviewing from time to time the Company’s compensation plans and, if the Committee believes it to be appropriate, recommending that the Board amend these plans or adopt new plans; · overseeing the evaluation of management, and recommending to the Board the compensation forexecutive officers, including salary, bonus, short-term incentives, long-term incentives and all other forms of compensation, including participation in tax-qualified and non-qualified benefit plans.This includes evaluating performance following the end of incentive periods and recommending to the Board specific awards for executive officers; · reviewing and recommending to the Board the amount of the Company’s matching and profit sharing contributions under the 401(k) plan each year; · performing such duties and responsibilities as may be assigned to the Committee under the terms of any executive or employee compensation plan; · reviewing annually all employment contracts with the Company’s executive officers and recommend to the Board the amendment, extension or termination of such contracts as deemed appropriate, and consider any proposed new employment contracts with executive officers; · periodically reviewing and recommending to the Board the appropriate level of compensation and the appropriate mix of cash compensation and equity compensation for Board and Board committee service; and · oversee succession planning for the Company’s executive management team. The Compensation Committee operates under a formal written charter, a copy of which is available on the Company’s website, located at www.hometrustbanking.com, by clicking “Investor Relations” and then “Governance Documents.”In fiscal year 2014, the Compensation Committee met six times. The charter of the Compensation Committee authorizes the committee to retain a consultant to assist the committee in carrying out its responsibilities.Pursuant to this authority, the Compensation Committee retained the consulting firm of Pearl Meyer & Partners.For additional information regarding the role of Pearl Meyer & Partners, see “Executive Compensation—Compensation Discussion and Analysis-Role of Compensation Consultant.” The charter of the Compensation Committee does not specifically provide for delegation of any of the authorities or responsibilities of the committee.For a discussion of the role of executive offers in setting executive pay, see “Executive Compensation—Compensation Discussion and Analysis-Role of Executive Officers in Determining Compensation.” Executive Committee.The Executive Committee is currently comprised of Directors Broadwell (Chairman), Dinsmore, Flynt, Shepherd and Stonestreet. The Executive Committee meets on an as needed basis and is authorized to exercise the power of the Board of Directors between Board meetings, to the extent permitted by applicable law.The Executive Committee met once during fiscal year 2014. 13 Governance and Nominating Committee.The Governance and Nominating Committee is currently comprised of Directors McDevitt (Chairman), Flynt, Melville and Shepherd, each of whom is an “independent director,” as that term is defined in the NASDAQ Marketplace Rules.The Governance and Nominating Committee is responsible for identifying and recommending director candidates to serve on the Board of Directors.Final approval of director nominees is determined by the full Board, based on the recommendations of the Governance and Nominating Committee.The nominees for election at the annual meeting identified in this proxy statement were recommended to the Board by the Governance and Nominating Committee. The Governance and Nominating Committee operates under a formal written charter adopted by the Board, a copy of which is available on the Company’s website, located at www.hometrustbanking.com, by clicking “Investor Relations” and then “Governance Documents.”The Governance and Nominating Committee has the following responsibilities under its charter: · recommend to the Board the appropriate size of the Board and assist in identifying, interviewing and recruiting candidates for the Board; · recommend candidates (including incumbents) for election and appointment to the Board of Directors, subject to the provisions set forth in the Company’s charter and bylaws relating to the nomination or appointment of directors, giving consideration to the candidate’s particular experience, qualifications, attributes or skills in view of the following criteria, as applicable: honesty / integrity /reputation, demonstrates commitment to the long-term success of the Corporation and its subsidiaries; has commitment and time to serve as a director; sound and seasoned business judgment; bank accounting expertise, experience as a CPA/CFO, and/or meets SEC “Audit Committee Financial Expert” definition; expertise in strategic thinking and planning; understanding of finance; board or executive leadership experience; financial management expertise; understanding and knowledge of banking industry and trends; enterprise risk management expertise; expertise in technology, including e-commerce and business continuity planning; CEO/COO experience; expertise in quality management initiatives; experience with mergers / acquisitions; experience with matters relating to human resources; crisis management expertise; and any other factors that the Committee may deem appropriate.The Committee considers these criteria, and any other criteria established by the Board, in the context of an assessment of the operation and needs of the Board as a whole and the Board’s goal of maintaining diversity of backgrounds and experience among its members; · review nominations submitted by stockholders that have been addressed to the Company’s Corporate Secretary and that comply with the requirements of the Company’s charter and bylaws.Nominations from stockholders will be considered and evaluated using the same criteria as all other nominations; · determine the criteria for the selection of the Chairperson and Vice Chairperson/Lead Director of the Board and make recommendations to the Board for these positions; · annually recommend to the Board committee assignments and committee chairs on all committees of the Board, and recommend committee members to fill vacancies on committees as necessary; · recommend to the Board a set of corporate governance principles applicable to the Corporation, perform a review of those principles at least annually and perform the responsibilities assigned to the Committee under those principles. Implement other policies regarding corporate governance matters as deemed necessary or appropriate; · oversee an annual performance evaluation of the Board; · recommend advisory directors and emeritus directors; · review, at least annually, the Company’s Code of Ethics and Conduct and if appropriate, make recommendations for Board approval with respect to modifications or enhancements to the Code, and consider requested waivers from the Code, if any, for directors and executive officers; and 14 · perform any other duties or responsibilities expressly delegated to the Committee by the Board. Nominations of persons for election to the Board of Directors may be made only by or at the direction of the Board of Directors or by any stockholder entitled to vote for the election of directors who complies with the notice procedures.Pursuant to the Company’s bylaws, nominations for directors by stockholders must be made in writing and received by the Corporate Secretary of the Company at the Company’s principal executive offices no earlier than 120 days prior to the meeting date and no later than 90 days prior to the meeting date. If, however, less than 100 days’ notice or public announcement of the date of the meeting is given or made to stockholders, nominations must be received by the Company not later than the close of business on the tenth day following the earlier of the day on which notice of the date of the meeting was mailed or otherwise transmitted or the day on which public announcement of the date of the meeting was first made. In addition to meeting the applicable deadline, nominations must be accompanied by certain information specified in the Company’s bylaws. The Governance and Nominating Committee met three times during fiscal year 2014. Investment Committee.The Investment Committee is currently comprised of Directors Biesecker (Chairman), Allen, Flynt, Goforth and McFarland.The Investment Committee is responsible for the approval of the Company’s investment strategies and for monitoring the Company’s investment performance.During fiscal 2014, the Investment Committee met twice. Stockholder Communications with Directors Stockholders may communicate with the Board of Directors by writing to: Teresa White, Senior Vice President, Chief Administration Officer and Corporate Secretary, HomeTrust Bancshares, Inc., 10 Woodfin Street, Asheville, North Carolina 28801. Board Member Attendance at Annual Stockholder Meetings Although the Company does not have a formal policy regarding director attendance at annual stockholder meetings, directors are expected to attend these meetings absent extenuating circumstances.Each person then serving as a director attended the Company’s last annual meeting of stockholders. 15 Director Compensation The current members of the Boards of Directors of the Bank and the Company are identical.The following table sets forth certain information regarding the compensation earned by each individual who served on the Company’s Board of Directors during fiscal 2014 for his or her service as a director. Name Fees Earned Or Paid in Cash Stock Awards Option Awards Change in Pension Value and Nonqualified Deferred Compensation Earnings All Other Compensa- tion Total H. Stanford Allen(1) $ $ Sidney A. Biesecker(1) $ $
